            Case 8:20-cv-00464-PX Document 1 Filed 02/21/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Southern Division)

CHATORA JOHNSON                                  *
5901 48th Avenue
Riverdale, Maryland 20737                        *

               Plaintiff,                        *

               v.                                *            Civil Action No.:

COLLABERA, INC.                                  *
25 Airport Road
Morristown, New Jersey 07960                     *

               Defendant.                        *

                            *   *   *    *   *   *    *   *    *   *    *

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff ChaTora Johnson, by and through her undersigned counsel, files this complaint

against Defendant Collabera, Inc. for violating federal anti-discrimination law that requires it to

provide equal opportunity to people with disabilities. She alleges as follows:

                                    I.       INTRODUCTION

       1.      Plaintiff ChaTora Johnson has considerable administrative work experience. She

also has retinitis pigmentosa, an eye disorder that causes visual impairment.

       2.       Despite having offered Ms. Johnson a job interview, Defendant Collabera, Inc.

(hereinafter “Collabera”) rescinded that interview offer after learning of Ms. Johnson’s visual

impairment.

       3.      Ms. Johnson brings this action against Defendant to remedy discrimination on the

basis of disability in regard to job application procedures, hiring, and other terms, conditions, and
            Case 8:20-cv-00464-PX Document 1 Filed 02/21/20 Page 2 of 8



privileges of employment under Title I of the Americans with Disabilities Act, 42 U.S.C. §

12122(a) (“ADA”).

       4.      Ms. Johnson seeks declaratory relief, compensatory damages, attorneys’ fees and

costs, and other appropriate equitable and legal relief.

                             II.     JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction over Ms. Johnson’s claims under 28

U.S.C. §§ 1331, 1343(a)(3), and 1343(a)(4).

       6.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the unlawful

practices complained of herein occurred within the District of Maryland.

                                         III.    PARTIES

       7.      Ms. Johnson is a resident of Riverdale, Maryland. Because she has retinitis

pigmentosa, a progressive eye disorder that causes visual impairment, Ms. Johnson is an

individual with a disability within the meaning of Title I of the ADA, as defined by 42 U.S.C.

§12102. Because she was able to apply for and perform the job for which she applied with a

reasonable accommodation, Ms. Johnson is a qualified individual with a disability as that term is

used in the ADA, 42 U.S.C. § 12111(8).

       8.      Collabera, located at 25 Airport Road, Morristown, New Jersey, 07960, is an

information technology staffing and recruiting company with more than fifteen (15) employees

and as such, is an employer covered by 42 U.S.C. § 12111(5)(A).

                                   IV.    FACTUAL CLAIMS

       9.      At all times relevant to this action, Ms. Johnson was and is a qualified individual

with a disability for the purposes of the ADA because she has retinitis pigmentosa and is




                                                  2
             Case 8:20-cv-00464-PX Document 1 Filed 02/21/20 Page 3 of 8



significantly limited in the major life activity of seeing and able to perform the essential

functions of the application and the job for which she applied with reasonable accommodation.

       10.     Ms. Johnson has considerable administrative work experience. She uses Zoom

Text, enlarged font, and text-to-speech programs to read text on a computer and other digital

devices.

       11.     In the fall of 2016, Ms. Johnson posted her resume on Monster.com and

Indeed.com in an effort to find suitable employment.

       12.     On or about October 1, 2016, Myka Mercado, a technical recruiter for Collabera,

emailed Ms. Johnson. Ms. Mercado had reviewed Ms. Johnson’s resume on Indeed.com and

asked Ms. Johnson if she was interested in a Reimbursement Counselor/Benefits Verification

Specialist (hereinafter “BVS”) position located in Rockville, Maryland.

       13.     The BVS position was advertised as “URGENT HIRING” for a six-month initial

contract at a pay rate of $17 per hour with the possibility of an extension.

       14.     On or about October 2, 2016, Ms. Johnson replied to Ms. Mercado’s email and

expressed her interest in the BVS position. Ms. Johnson stated that she would contact Ms.

Mercado the next day to discuss the position in more detail.

       15.     On or about October 3, 2016, Ms. Johnson called Ms. Mercado and they spoke

over the phone about the BVS position. Ms. Mercado explained that the position was for the

company AmeriSource. She invited Ms. Johnson to interview for the position on either

Thursday, October 6, 2016, or Friday, October 7, 2016.

       16.     Ms. Mercado also told Ms. Johnson that Collabera had several positions that they

needed to fill and encouraged Ms. Johnson to refer qualified friends to apply for these positions.




                                                  3
             Case 8:20-cv-00464-PX Document 1 Filed 02/21/20 Page 4 of 8



       17.     Ms. Johnson asked Ms. Mercado if Collabera hires individuals with disabilities.

Ms. Mercado said Collabera does hire individuals with disabilities as long as they are otherwise

qualified for the position.

       18.     Ms. Mercado informed Ms. Johnson that, following her interview for the BVS

position, she would need to take a computerized exam.

       19.     Ms. Johnson then informed Ms. Mercado that she has a visual disability and

requested accommodations for the exam.

       20.     After Ms. Johnson disclosed her disability, Ms. Mercado’s tone changed. She

said that would have to speak with the hiring manager to discuss the accommodations but stated

that it should not be a problem to accommodate Ms. Johnson’s disability.

       21.     The following day, Ms. Johnson received an email from Ms. Mercado that stated,

in part: “Thank you for taking your time to discuss this job opportunity with me yesterday. I also

appreciate you opening up to me about your visual disability. I have discussed this with my

hiring manager and considering all the factors such as your experience, we have decided to put

your resume in our active files for the meantime for other related openings. We have also

received info earlier today that the position has been put on hold since earlier candidates are

prioritized for their interviews.”

       22.     The job announcement for the BVS position remained on Collabera’s website.

       23.     Ms. Johnson asked her friend, Melanie Rose, to apply for the BVS position. Ms.

Rose applied for the position on Collabera’s website.

       24.     On or about October 6, 2016, Ms. Rose received a call from a recruiter for

Collabera who invited Ms. Rose to interview for the BVS position and stated that, at that time,

Collabera still had 50 of 100 job openings to fill.



                                                  4
             Case 8:20-cv-00464-PX Document 1 Filed 02/21/20 Page 5 of 8



       25.     On or about December 22, 2016, Ms. Johnson filed a charge of discrimination

with the Maryland Commission on Civil Rights (“MCCR”) and the Equal Employment

Opportunity Commission (“EEOC”) alleging discrimination based on disability and retaliation.

The charge was perfected on June 23, 2017. See Exhibit A.

       26.     A fact-finding conference was scheduled by the MCCR on August 28, 2017.

While Ms. Johnson attended the fact-finding conference with her counsel and Ms. Rose, no

representatives from Collabera appeared.

       27.     The MCCR continued to investigate Ms. Johnson’s complaint but did not resolve

her complaint within 180 days of its filing.

       28.     On or about November 22, 2019, the EEOC issued a Notice of Right to Sue letter

to Ms. Johnson. See Exhibit B.

       29.     Since Collabera rescinded the interview for the BVS position, Ms. Johnson has

sought and continues to seek comparable employment. She did obtain employment for a period

of time, but it paid at a rate lower than the $17 per hour advertised for the BVS position.

                                          COUNT ONE
                   Violation of Title I of the Americans with Disabilities Act
                                       (42 U.S.C. § 12112)

       30.     Plaintiff incorporates by reference all allegations of fact maintained in the

previous paragraphs.

       31.     Because her visual impairment substantially limits the major life activity of

seeing, Ms. Johnson is a person with a disability under the ADA.

       32.     Ms. Johnson also has a record of her visual impairment, caused by retinitis

pigmentosa.




                                                 5
             Case 8:20-cv-00464-PX Document 1 Filed 02/21/20 Page 6 of 8



       33.     Ms. Johnson is a qualified candidate for the BVS position because she could have,

with reasonable accommodation, completed the hiring exam and performed the essential

functions of the position. Ms. Johnson has considerable experience performing the essential

functions of administrative work.

       34.     Collabera rescinded Ms. Johnson’s offer to interview for the BVS position

because she has a visual impairment, thereby engaging in disparate treatment against her on the

basis of her disability, in violation of Title I of the ADA.

       35.     Collabera’s failure or refusal to provide Ms. Johnson with accommodations for

the hiring exam violated Title I of the ADA. See 42 U.S.C. § 12112(b)(5)(A)-(B).

       36.     Collabera’s rescission of its interview offer based on Ms. Johnson’s need for

accommodation violated Title I of the ADA. See 42 U.S.C. § 12112(b)(5)(B).

       37.     Collabera’s decision to rescind Ms. Johnson’s offer to interview for the BVS

position without suggesting any alternative accommodation violated Title I of the ADA.

       38.     Collabera’s discrimination harmed Ms. Johnson, causing her economic damages

and emotional distress.

       39.     Collabera’s discrimination against Ms. Johnson was intentional and/or with

reckless disregard for the law, and Collabera is thus liable for punitive damages.

                                         COUNT TWO
                 Retaliation in Violation of the Americans with Disabilities Act
                                       (42 U.S.C. § 12203)

       40.     Plaintiff incorporates by reference all allegations of fact maintained in the

previous paragraphs.




                                                  6
             Case 8:20-cv-00464-PX Document 1 Filed 02/21/20 Page 7 of 8



       41.     Collabera interfered with Ms. Johnson’s exercise of her right to request a

reasonable accommodation when it rescinded its offer to interview for the BVS position because

Ms. Johnson requested accommodations for the interview exam.

       42.     Collabera’s interference with Ms. Johnson’s rights under the ADA constitutes

retaliation in violation of the ADA. See 42 U.S.C. § 12203.

       43.     Collabera’s retaliation harmed Ms. Johnson, causing her economic damages and

emotional distress.

       44.     Collabera’s retaliation against Ms. Johnson was intentional and/or with reckless

disregard for the law, and Collabera is thus liable for punitive damages.

                                          PRAYER FOR RELIEF

       WHEREFORE, Plaintiff ChaTora Johnson respectfully requests that this Court enter a

judgment:

       1.      Declaring that Collabera has discriminated against Ms. Johnson on the basis of

her disability in violation of the ADA;

       2.      Awarding compensatory damages;

       3.      Awarding punitive damages;

       4.      Awarding reasonable attorneys’ fees and costs; and

       5.      Awarding such other and further relief as it deems necessary, just, and proper.




                                                 7
          Case 8:20-cv-00464-PX Document 1 Filed 02/21/20 Page 8 of 8



Dated: February 21, 2020                     Respectfully submitted,



                                             ____________________________________
                                             Jean M. Zachariasiewicz (Fed. Bar No. 19734)
                                             BROWN, GOLDSTEIN & LEVY LLP
                                             120 E. Baltimore Street, Suite 1700
                                             Baltimore, Maryland 21202
                                             T: (410) 962-1030
                                             F: (410) 385-0869
                                             jmz@browngold.com

                                             Attorney for Plaintiff



                                       JURY DEMAND

       Plaintiff ChaTora Johnson demands a trial by jury on all causes of action so triable.




                                                    ____________________________________
                                                    Jean M. Zachariasiewicz




                                                8
